Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 11-21 are drawn to a process.  
Claims 1-10 and 22 are drawn to a gaming system.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter
Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of (1) rules for playing a game and thus a method of organizing human activity and mental steps.
Let us begin by considering the requirements of each independent claim: 
Taking Claim 1 as exemplary, the claim language centers on playing multiplayer game under a particular set of rules wherein the rules directs a game to be played over a plurality of rounds wherein a player selects a position on a display based this position an outcome is generated and scores are issued to players. Removing mentions of computer devices one can clearly see the claims outlining steps for said game, including “a selection of at least one of a plurality of display positions for its respective display device… display on its respective display device a respective modified game outcome, the respective modified game outcome corresponding to a respective initial game outcome that is modified based on the selection of that at least one display position received from its respective player interface... update a respective score based on its respective modified game outcome… identify a winning gaming device of the plurality of gaming devices based on the respective scores of the plurality of gaming devices”. Thus, the claims fall into the abstract idea category of “Methods of Organizing Human Activity.” The claims also state that the controller evaluates an outcome and tallies scores sent by gaming devices to determine a winner. However, this process can be completed using pen and paper which consists of solely mental steps and this represents an abstract idea. 
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the invention seeks to provide a multi-player game primarily played on slot machine devices. However, this does not offer an improvement to computer technology but only may provide a benefit to the casino industry. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only a generic computer is used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine. 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. While Applicant claims machine items such as a controller and display, however Examiner takes Official Notice that such is well known and conventional in the gaming art.  Additionally, accepting of outcomes and tallying of scores are basic functions of the controller and thus the controller is merely a general computer and does not add significantly more to the abstract idea. Lastly the claims also that an initial outcome is generated and then transmitted to the game devices. This is a common reflection of a client server relationship wherein a server performs certain functions and relays the output to the clients, and a client performs certain functions and relays the output to the server. Thus, the network architecture is still recited with a high level of generality.
Therefore the claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible.
Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. Applicant has amended the claim language to state that an initial outcome is generated and then transmitted to the game devices. This is common reflection of a client server relationship wherein a server performs certain functions and relays the output to the clients, and a client performs certain functions and relays the output to the server. Applicant states that this amendment provides the benefit of reducing the processing needs of the controller and that opens the possibility for the controller to be implemented with less expensive hardware, to manage multi-player games with a greater number of participating gaming devices, and/or to manage a greater number of multi-player games at a given time. While Applicant has provided a potential benefit, such is a reflection of the benefits of performing different functions by clients and others by the server. For example, many programs are performed and stored at the server for the purpose of freeing storage space and processing power of the client device. Applicant’s reasoning for said amendment is a reflection of this example. Thus the claims stand rejected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913.  The examiner can normally be reached on Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715